Citation Nr: 0925754	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-35 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the Veteran is competent to manage his VA benefit 
payments.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from July to 
December 1975.  

This appeal to the Board of Veterans' Appeals (Board) is from 
April 2005 and June 2006 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, confirming the Veteran is incompetent to manage his 
VA benefit payments.  

The Veteran submitted two substantive appeals, VA Form 9s, 
one in September 2006 and another in October 2006 (which the 
RO received in November 2006).  On the second substantive 
appeal, the Veteran requested a hearing at the RO before a 
Member (Veterans Law Judge) of the Board, also commonly 
referred to as a Travel Board hearing.  But on a September 
2007 appeal status election form, he requested his appeal be 
sent to the Board without waiting an additional 60 days 
because he had no further evidence to submit.  And even more 
recently, in a December 2008 statement in support of claim 
(VA Form 21-4138), his representative made it clear the 
Veteran did not want a Travel Board hearing.  So he has 
withdrawn his Travel Board hearing request.  
38 C.F.R. § 20.704(e) (2008).


FINDING OF FACT

The medical and other evidence of record shows that, because 
of his service-connected schizophrenia - rated totally, 
i.e., 100-percent disabling, the Veteran does not have the 
mental capacity to manage his affairs, including the 
disbursement of his VA funds without limitation.  


CONCLUSION OF LAW

The Veteran is incompetent for VA fund disbursement purposes.  
38 U.S.C.A. § 501(a), 5107(a); 38 C.F.R. § 3.353 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Court has specifically held that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100, do not apply to competency 
determinations.  Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006).  So no further discussion of the VCAA with respect to 
the competency issue in the present case is necessary.  

Competency

The RO has determined the Veteran is incompetent for VA 
benefits purposes.  In an October 2001 RO rating decision, 
the Veteran was rated 100-percent disabled for chronic, 
undifferentiated schizophrenia (effective May 8, 1992).  He 
was rated incompetent in a February 2002 rating decision.  
The RO confirmed incompetency in a December 2004 rating 
decision.  He filed a claim to be rated as competent for VA 
purposes in March 2005.  In April 2005, and again in June 
2006, the RO confirmed incompetency, and this appeal ensued.  

According to VA standards, a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation.  38 C.F.R. 
§ 3.353(a) (2008).  There is a presumption in favor of 
competency.  38 C.F.R. § 3.353(d).  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, this doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102 
(2008).  



Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, VA will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations as to 
incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.  

According to the medical and other evidence of record, the 
Veteran is still incapable of personally handling his VA 
benefits.  His unsubstantiated lay assertions to the contrary 
are insufficient evidence to conclude he is competent.  
38 C.F.R. § 3.353(c); Sanders v. Brown, 9 Vet. App. 525 
(1996).  For the reasons and bases discussed below, the 
opinion of the August 2007 VA examiner, the October 2005 
findings of the VA field examiner, and the Veteran's VA 
medical treatment records (inpatient and outpatient) are more 
probative than the private doctor letters of December 2005 
and November 2007.  It is entirely within the Board's 
province to give more probative weight to certain pieces of 
evidence than others.  See Schoolman v. West, 12 Vet. App. 
307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Obviously, this responsibility is more difficult when, as 
here, medical opinions diverge.  And at the same time, the 
Board is mindful that it cannot make its own independent 
medical determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, 
as will be explained, there are.

Several VA records provide background on this Veteran's 
struggle with mental illness.  An August 2001 VA contract 
examination shows an Axis I diagnosis of schizophrenia of the 
paranoid type with polysubstance dependence in remission 
(in a controlled environment).  His Global Assessment of 
Functioning (GAF) score was 40.  A GAF score is a scaled 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing The American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM- IV) at 32).  According to the DSM-IV, a GAF 
score of 40 reflects some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  The examiner stated that, considering the Veteran's 
limited judgment and insight, he needed help with his 
finances.  

A March 2002 field examiner's report shows that, although the 
Veteran understood his finances, his mother advised that he 
was not capable to handle funds because he would "get in 
trouble."  She supported her opinion by stating he was 
incarcerated from 1995 until June 2001.  In August 2003, a VA 
nursing note showed he was noncompliant with his medications 
(and other records show there are several for his 
schizophrenia and physical ailments).  A February 2004 VA 
nursing note showed that he was noncompliant with his 
medications and seemed paranoid about his mother controlling 
his check.  

A November 2004 VA examiner found the Veteran was also unable 
to manage his finances because of his limited insight and 
judgment and continual psychotic symptoms.  For example, the 
examiner stated the Veteran was paranoid and did not trust 
that his mother was fair.  His GAF score was again 40.  A 
mental status evaluation revealed he was delusional and 
experienced hallucinations.  He also had a history of suicide 
attempts.  

VA medical records from September 2005 show the Veteran was 
admitted to an 
in-patient psychiatric unit.  An October 2005 VA field 
examiner's report concluded the Veteran lacked the ability to 
manage his funds and needed a payee.  

Evidence against incompetency includes a one-paragraph letter 
from December 2005 stating the Veteran was under the care of 
a private doctor in a dialysis unit for treatment of his 
diabetes.  This doctor wrote:  "Although [the Veteran] has 
several medical conditions that cause some limitations, 
however, (sic) I feel at this time he is able to adequately 
manage his money and attend to his affairs."  

A February 2007 VA psychiatry out-patient record showed the 
Veteran required admission for further evaluation and to 
prevent decompensation.  In March and June 2007, VA medical 
records showed he was noncompliant with his medications.  A 
VA discharge summary from April to May 2007 showed he was 
discharged from a community dialysis center after it was 
discovered he had concealed a knife and made homicidal 
threats against staff.  This record also includes a 
determination that he was incompetent to handle funds.  

In August 2007, the Veteran was given another VA examination 
- after which the examiner determined the Veteran was not 
mentally capable of managing benefit payments in his own 
interest because he was mentally unable to handle money, 
pay bills, understand amounts and types of bills owed 
monthly, and handle payment prudently.  The claims file was 
reviewed in detail for the pertinent history.  He was 
intermittently unable to handle activities of daily living 
(except self-care) due to inability to work, anger outbursts, 
and chronic paranoia.  He was not a reliable historian 
because he changed stories and answers.  He was also mildly 
delusional; for example, he stated his family controlled him 
with witchcraft.  His GAF was 55 reflecting moderate 
difficulty in social, occupational or school functioning.

Another private doctor letter dated in November 2007 stated 
the Veteran had not had psychotic symptoms or outbreaks "for 
some time."  The doctor had evaluated the Veteran in October 
2007, acknowledged his diagnosis of paranoid schizophrenia, 
and had found him to be medication compliant.  She stated:  
"It is my opinion that [the Veteran] is fully capable of 
handling his own finances and is able to care for himself."  

In January 2008, the Veteran was admitted to a VA hospital 
with chest pain after three days of using crack.  The VA 
medical record shows that while the doctor was discussing 
medication adherence with the Veteran, he stated that he had 
never been able to consistently take medication in the past 
and he doubted he could do it now.  



When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  That said, the Court also has held that claims file 
review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a requirement for private 
medical opinions.  A medical opinion that contains only data 
and conclusions is not entitled to any weight.  Further, a 
review of the claims file cannot compensate for lack of the 
reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion."  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 395, 304 (2008).  

Here, the Veteran is not entitled to the presumption of 
competency because the evidence against his claim far 
outweighs the evidence supporting it.  38 C.F.R. § 3.353(d); 
see also 38 C.F.R. § 3.102.  The medical and other evidence 
overwhelmingly confirms that he is incapable of managing his 
finances.  The opinion of the doctor who wrote the December 
2005 letter is discounted by the fact that the doctor does 
not appear to have a background in psychology or psychiatry 
(the doctor instead referred to working in a dialysis unit).  
See, e.g., Black v. Brown, 10 Vet. App. 279 (1997) 
(indicating an opinion may be reduced in value, even where 
the statement comes from someone with medical training, if 
the medical issue requires special knowledge).  This doctor's 
opinion also does not address the Veteran's history of mental 
illness and drug abuse and does not acknowledge he has 
schizophrenia - much less the fact that it is rated at the 
highest possible level of 100 percent-disabling.  So the 
opinion, though favorable, does not have the proper factual 
foundation and predicate in the record.  See, e.g., Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. 
App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 233 
(1993).



The November 2007 letter from another private doctor, also 
favorable to the claim, states the Veteran had not had 
psychotic symptoms in some time, but a rather contemporaneous 
May 2007 VA discharge summary shows the Veteran had been 
suffering from hallucinations and had even brought a knife to 
his dialysis center, making threats to the staff.  
Additionally, only some two months after that November 2007 
letter, in January 2008, the Veteran was admitted again to a 
VA hospital as a result of abusing drugs.  Moreover, at that 
point he readily admitted that he probably could not maintain 
medication adherence, and he is on several medications, not 
just for his schizophrenia, but also for a number of 
physical-related ailments like his diabetes.  

All other evidence, including the November 2004 and August 
2007 VA examination reports; March 2002 and October 2005 VA 
field examiner reports; and many VA medical treatment records 
(both inpatient and outpatient) show the Veteran is 
incompetent to personally handle his VA funds.  The Board 
finds this evidence more probative than the relatively short, 
in comparison, and entirely conclusive private doctor's 
letters because the evidence against competency is factually 
accurate and fully articulate in assessing the Veteran's 
mental and physical incapacity.  See again Nieves-Rodriguez, 
22 Vet. App. at 304.  For example, the August 2007 report 
showed the examiner listened to the Veteran's reported 
history, but also reviewed records in the claims file to 
independently validate that history, performed a mental 
status evaluation, and provided a detailed diagnosis 
supported by the facts.  Consequently, there is insufficient 
evidence to change the Veteran's status from incompetent.  
And the benefit-of-the-doubt doctrine does not apply where, 
as here, the preponderance of the evidence is unfavorable.  
Thus, his claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

The Veteran is incompetent for VA purposes; his appeal is 
denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


